Citation Nr: 1135172	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  09-26 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2010, the Veteran provided testimony before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to an initial compensable evaluation for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On August 24, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the claim for entitlement to an initial evaluation in excess of 10 percent for tinnitus is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to an initial evaluation in excess of 10 percent for tinnitus by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, in a VA Form 21-4138, Statement in Support of Claim, received at the August 24, 2010 Board hearing, requested that the issue of entitlement to an initial evaluation in excess of 10 percent for tinnitus be withdrawn.  Hence, there remain no allegations of errors of fact or law for appellate consideration in connection with that claim.  Accordingly, the Board does not have jurisdiction to review the claim, and it is dismissed.


ORDER

The claim for entitlement to an initial evaluation in excess of 10 percent for tinnitus is dismissed.


REMAND

At the August 2010 Board hearing, the Veteran testified that his hearing had worsened since the November 2008 VA audiological evaluation.  See Transcript on pages 3-4.  Thus, a new examination is necessary before the Board can decide whether the Veteran is entitled to a higher evaluation.  See VAOPGCPREC 11-95 (April 7, 1995) (another VA examination is required when disability in question has undergone an increase in severity since the time of the last VA examination).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the current nature and severity of the service-connected bilateral hearing loss.  All appropriate testing, to include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the claim for entitlement to a compensable evaluation for bilateral hearing loss in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


